[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1700

                       CARLOS A. CRUZ,

                    Plaintiff, Appellant,

                              v.

         U.T.L. - UNITED TEACHERS OF LOWELL, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]                                                                  

                                         

                            Before

                     Selya, Circuit Judge,                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

Carlos A. Cruz on Motion for Relief from Judgment pro se.                          

                                         

                       December 9, 1997
                                         

          Per Curiam.   Pro se appellant Carlos  Cruz appeals                                

from  the district court's  judgment dismissing his  in forma

pauperis complaint under 28 U.S.C.    1915(e).  We vacate the

judgment  and  remand  to  the  district  court  for  further

proceedings.  

          Cruz  filed  his   complaint  asserting  employment

discrimination and other  claims under the in  forma pauperis

statute, 28  U.S.C.    1915.   Upon  preliminary review,  the

district court construed the  complaint to be based  on Title

VII and  issued a show  cause order directing Cruz  to submit

his right to sue letter "indicating that he has exhausted his

administrative remedies"  under Title  VII.   The court  made

clear that failure  to submit the letter by  the deadline set

by the court would result in dismissal of  the action under  

1915(e).  Cruz timely submitted  his right to sue letter, but

the district  court dismissed  the action  anyway, giving  no

explanation.  

          The  right  to  sue  letter  indicates  that   Cruz

exhausted  his Title VII administrative remedies for at least

some  of   his  present  employment   discrimination  claims.

Therefore,  we vacate  the judgment below  and remand  to the

district court  for further proceedings consistent  with this

opinion.   We express no  opinion about the actual  merits of

any of the claims asserted in the complaint.

                             -2-

          Vacated  and  remanded for  proceedings  consistent                                                                         

herewith.                     

                             -3-